DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 08/20/2020 has been received and entered into the case record.
Claims 1, 2, and 23 are amended. 
Claim 38 is newly added. 
Claims 1-5, 8-9, 11, 23-24, 26-27, 30-31, 33 and 38 are pending and have been considered on the merits. 
All arguments have been fully considered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2-5, 8, 11, 23, 24, 26, 27, 30, 33, and newly added claim 38 remain rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (US Patent No. 7,807,458; Previously cited in PTO-892) as evidenced by Gang et al. (2007. Blood 109(4): 1743-1751; IDS Reference C13 filed on 10/04/2018) in view of Nejadnik et al. (2010. Autologous Bone Marrow–Derived Mesenchymal Stem Cells Versus American Journal of Sports Medicine, 38(6): 1110-1116; Previously cited in PTO-892 filed on 08/20/2020)
Regarding claims 1, 2, 4, 5, 23, 26 and 38, Schiller et al. teaches a method of obtaining and administering small size MIAMI cells (defined as multiline age inducible cells) harvested from bone marrow (Abstract; Col. 1, lines 60-63; Col. 17, lines 61-62). The cells are sorted and isolated based off the expression of SSEA-4 (Col. 17, lines 40-49). As evidenced by Gang et al. SSEA-4+ mesenchymal stromal cells harvested from bone marrow are mesenchymal stem cells at an early stage (p. 1743). Schiller et al. then discloses that the cells are plated, cultured, and expanded (Col. 18, Lines 42-45; Col 45, lines 20-22). Schiller et al. does not teach that the cells are administered to the donor which is at least 50 years of age in an autologous transplant.
Nejadnik et al. teaches a method of autologous transplant of bone marrow derived human MSCs wherein 20 donor/subjects were at least 45 years of age (Abstract, Table 1).
It would be obvious to one of ordinary skill in the art to utilize a method of autologous bone marrow MSC transplantation with donors over the age of 45 taught by Nejadnik with the small size bone marrow derived human MSCs expressing SSEA-4 as taught by Schiller et al. An artisan would be motivated to utilize these two methods because it is known in the art that allogenic MSCs when administered produce an increased anti-donor T cell immune response (Griffin et al., p. 44). Therefore one of ordinary skill in the art would utilize autologous methods of small size bone marrow derived MSC transplantation in order to obviate the immune response with a reasonable expectation of success in donors aged 45 and older. 
Regarding claims 3 and 24, Schiller et al. teaches that the isolated cells have a diameter of about 5 micrometers to 12 micrometers (Col. 17, lines 61-62). 

Regarding claims 11 and 33, Schiller et al. teaches that the cells can be administered to a patient in order to treat diseases such as Alzheimer’s Disease (i.e. an age-related degenerative disease) (Col. 8, lines 19-36).

Regarding claim 27, Schiller et al. teaches that the cells can be harvested from a subject that is an aged adult (Col. 17, lines 5-6). Further examples disclosed bone marrow harvested from adults that were 55, 59, and 72 years of age (Col. 38, lines 45-55).
Therefore, the invention at the time of the effective filing date would be obvious to one of ordinary skill in the art.

Claims 1, 8, 9, 23, 30, and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (supra) in view of Lynch and Pei (2014. Organogenesis 10(3): 289-298; Previously cited in PTO-892 filed on 8/20/2020).
Regarding claims 1, 8, 9, 23, 30, and 31, Schiller et al. teaches a method of obtaining, administering, harvesting, sorting, isolating, plating and expanding small size bone marrow derived human MSCs which express SSEA-4 (Abstract; Col. 1, lines 60-63; Col. 17, lines 40-49, 61-62; Col. 18, Lines 42-45; Col 45, lines 20-22). Schiller et al. does not teach that the cells are cultured on ECM from a different donor that is aged 25 and younger. 
Lynch and Pei teaches that various studies are known in the art which culture cells from one donor, on “young” ECM obtained from other donors. One such example being that one study cultured BMSCs on ECM derived from animals aged 3 months old (i.e. younger than 25 years) in order to reverse defective replication (p. 292).
One of ordinary skill in the art would culture the small size MSCs taught by Schiller et al. on the ECM obtained from a young animal as taught by Lynch and Pei. An artisan would be motivated to do so as studies have shown that culturing older cells on young ECM can restore youthful phenotypes to senescent cells, rescue aged phenotypes of adult BMSCs, as well as produce higher cell counts during 
Therefore, the invention at the time of the effective filling date would be obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 12/18/2020, with respect to the 112(a) enablement and 101 rejections have been fully considered and are persuasive. 
On page 5, Applicant argues that currently amended claim 1 recites the donor is the same as the subject and claim 23 does not involved an administrative step. 
Thus in light of the amendments made, Examiner withdraws the 112(a) enablement rejection. 
On page 6-7, Applicant addresses the 101 rejection in that what is claimed is the process and not the cells themselves.
Examiner has withdrawn the 101 rejection. 
In regards to the 102 rejection, with the amendment made to recite the donor being the same as the subject, Examiner withdraws the 102 rejection and instead rejects the claims under previously presented 103 rejections.
Applicant's arguments filed on 12/18/2020 concerning the 103 rejection set forth in the Office Action filed on 08/20/2020 have been fully considered but they are not persuasive. 
On pages 7-10, Applicant argues that the claims are novel in that MIAMI cells are Oct-4 positive while Gang and the present invention are Oct-4 negative in both the Declaration and the reference cited. Therese references both teach that Oct-4 is the difference between MAPCs (multipotent progenitors) and MSCs in bone marrow. Applicant further states that the MIAMI cells have Oct4 as a positive 
On pages 9-10, Applicant argues that Pei and Lynch and Nejadnik fail to remedy the failure of Schiller to teach Oct-4 negative cells. Furthermore, one would not be motivated to utilize the BMSCs in the manner described as it would be unsatisfactory for Schiller’s intended purpose.
Applicant’s Declaration contains evidence that the cells of the present invention are Oct-4 negative and further utilizes a reference not cited in the Office Action (Exhibit 1) to explain MIAMI cells of the same inventors as they have differentiated their cells from MSCs. 
While Examiner does agree Schiller et al. says that a representative marker of a MIAMI cell is Oct 4, however, in the specification Schiller et al. teaches MIAMI cells express at least “one of CD29, CD81, CD90, or SSEA4 in combination with CD122, CD164, hepatocyte growth factor receptor (c-Met), bone morphogenetic protein receptor, type MB (BMP-receptor 1B), neurotrophic tyrosine kinase receptor type 3 (NTRK3), Oct-4, or Rex-1” (para. 0006, 0057, 0181, claim 8). Therefore, there is no part of the application wherein the MIAMI cells are defined by the presence of Oct-4 but merely that it is a marker that can be found in the population of isolated cells.
Furthermore, if Oct-4 negative is a crucial identifier of the cells of the present invention, there is no support for this in the specification and it is not expressed stated in the claims.
Additionally, Examiner disagrees that because it is not an intended use recited by Schiller et al. that one would not combine the references of Pei and Lynch and Nejadnik in the Office Action. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references cited provide a motivation to utilize said small BM MSCs (i.e. MIAMI cells) for the purpose of autologous transplantation and culturing on ECM as shown .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635